Martin, J.
The dismissal of the appeal is asked on an averment that the transcript does not enable us to revise the judgment.
We have a certificate from the Judge, and another of the clerk. The first attests, that the transcript contains all the evidence adduced, except such as is mentioned in the clerk’s certificate ; and we are informed by the clerk, that the transcript contains all the evidence, except that mentioned in the minutes of evidence.
It is clear, that some of the evidence is not before us, and we cannot revise the judgment without being in possession of every part of the evidence on which it was given. There is no statement of facts. Our attention has not been called to any part of the record, by any assignment of error or bid of exceptions.
The appeal must, therefore, be dismissed.